DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2018/0287243).
Re claim 1:	Ko teaches an electronic device (2010) having a communication module (2200) serving as an a film antenna comprising a RF module (2290) having a plurality of radiation patterns (671-674) corresponding to different frequency bands; transmission lines extending from each of the radiation patterns (681-684); and different modules (a cellular module (2210) a Wi-Fi module (2230), a Bluetooth module (2250), a 
Re claim 2:	Wherein the plurality of radiation patterns comprise a first radiation pattern, a second radiation pattern and a third radiation pattern arranged sequentially from the driving circuit unit (figs. 14-15).  
Re claim 4:	Wherein the first radiation pattern, the second radiation pattern and the third radiation pattern are each independently controlled by the driving circuit unit (i.e., the MST and NFC communication are shown in figures 4-12 as an example).
Re claim 5:	Wherein the first radiation pattern, the second radiation pattern and the third radiation pattern each has a loop shape; and the first radiation pattern is disposed in a space within the loop shape of the second radiation pattern, and the second radiation pattern is disposed in a space within the loop shape of the third radiation pattern (fig. 15).  
Re claim 8:	Wherein the plurality of radiation patterns include a mesh pattern structure (see Abstract).  
Re claim 9:	Wherein the driving circuit unit comprises a plurality of driving circuit units, and the plurality of radiation patterns of different frequency bands are integrated with each of the driving circuit units (i.e., the cellular module (2210), the Wi-Fi module (2230), the Bluetooth module (2250), and the NFC module (2280) are using different frequency bands).
Re claim 10:	Wherein the plurality of radiation patterns are positioned on the same plane (fig. 15).  

Re claim 13:	Wherein the film antenna is disposed at a front face of the display device (paragraphs 0011-0017). 
Re claim 14:	Wherein the plurality of radiation patterns are disposed on a display region of the display device (paragraphs 0011-0017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko.
The teachings of Ko have been discussed above.
Although, Ko teaches the antenna device having plurality radiation patterns, he fairly mention that the resonance frequencies of radiation patterns are sequentially decrease.
However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the radiation patterns to transmit/receive signals therewith, and therefore an obvious expedient.
Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Hong et al. (US 2016/0190678).

Although, Ko teaches the antenna device having mesh patterns, the mesh patterns includes dummy mesh patterns having cut regions, and a dielectric layer and a ground layer
	However, Hong teaches the electronic device having an antenna (133a) in the mesh grid (133) on the dielectric layer (131), wherein the dummy mesh pattern (137) includes cut regions (133b), and a display device (111) serving a ground layer disposed under the dielectric layer (see figs. 1-7; paragraphs 0040-0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hong to the teachings of Ko in order to reduce or surpass a deviation in light transmittance (paragraph 0043).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fratti (US 2014/0045424), Ikeda et al. (US 9859616), and Kim et al. (US 10326196) teach electronic devices comprising antenna devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEUNG H LEE/           Primary Examiner, Art Unit 2887